DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1, 2, 4, 7, 8, 12, 13, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kralles (US 20110249805 A1) in view of Cabral (US 6102567 A).
With regards to claims 1 and 7, Kralles discloses a counterweight for mobile x-ray devices comprising: an x-ray source mechanism 40, the x-ray source mechanism comprising an x-ray source 68 and configured to move the x-ray source along a linear source path [0071]; and a counterweight 80 configured to move along a linear counterweight path simultaneously with the x-ray source moving along the linear source path to counterbalance the x-ray source as the x-ray source moves along the linear source path (Figs. 25A-28C). Kralles does not specify wherein the x-ray source is configured to be fired multiple times during movement along the linear source path. Cabral is also in the field of x-ray imaging and teaches an x-ray source assembly 11 that is counterbalanced by counterweights 22, wherein the x-ray source is configured to be fired multiple times during movement along a linear source path in order to perform bone density measurements (Fig. 1; column 3, lines 29-32). In view of allowing full body scan in a single pass, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Kralles with the claimed x-ray source. 
With regards to claims 2, 8, 13, and 25, Kralles discloses wherein the linear source path and the linear counterweight path are parallel and in opposite directions (along vertical axis V; Fig. 25B).
With regards to claims 4 and 12, Kralles does not explicitly teach wherein a spatial location of a center of mass of the x-ray source assembly is configured to remain substantially unchanged as .

Claims 5, 6, 14, 15, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kralles in view of Cabral and Gutfleisch (US 20120168646 A1).
With regards to claims 5, 6, and 26, Kralles does not explicitly teach wherein the counterweight comprises at least two masses spaced apart, wherein the at least two masses are spaced apart far enough to allow the x- ray source to pass between the at least two masses as the x-ray source moves along the linear source path. Gutfleisch is in the field of x-ray imaging and teaches wherein the x-ray imaging device may comprise either one or two spaced apart counterweights [0031] (Fig. 7) in order to optimize balance, wherein the two spaced apart counterweights are spaced far apart far enough to allow the x-ray source 29 to pass between the two spaced apart counterweights as they are moved linearly relative to the x-ray source (Fig. 7). Therefore, in view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Kralles with the claimed counterweight.
With regards to claim 14, Kralles teaches the claimed invention according to claim 5 above, but does not teach wherein the two separate counterweight are moved simultaneously. Nevertheless, such a modification was known and would have been known in order to optimize balance. Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Kralles with the claimed step.
With regards to claim 15, Kralles discloses rotating the source about a vertical axis [0086] as well as along a linear source path (along vertical axis V; Fig. 25B), but does not teach simultaneous movement. However, it is noted that simultaneous rotational and linear movement was already well .

Claims 16, 17, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kralles in view of Hartwich (US 20110058656 A1).  
With regards to claim 16, Kralles teaches an x-ray imaging device comprising: a movable base 32; a support arm 70 attached to the movable base; and an x-ray source assembly attached to the support arm, the x-ray source assembly comprising: an x-ray source 68 configured to move along a linear source path (parallel to vertical axis V); and a counterweight 80 configured to move along a linear counterweight path in concert with the x-ray source moving along the linear source path to counterbalance at least the x-ray source as the x-ray source moves along the linear source path (Figs. 25A-28C). Kralles does not specify wherein the x-ray imaging device comprises a tomosynthesis imaging system. However, Hartwich teaches it was known to provide mobile tomosysnthesis imaging devices comprising similar components (Fig. 1). It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Kralles with the claimed imaging system in order to perform tomosynthesis imaging.
With regards to claim 17, Kralles discloses the recited configuration (Fig. 25A).
With regards to claim 20, Kralles does not explicitly teach wherein a spatial location of a center of mass of the x-ray source assembly is configured to remain substantially unchanged as the x-ray source and the counterweight move. However, the claimed configuration would have been obvious, if not already inherent, to prevent the x-ray device from tipping over.
With regards to claims 21 and 22, Kralles discloses wherein the linear source path and the linear counterweight path are parallel and in opposite directions (along vertical axis V; Fig. 25B).

s 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kralles in view of Hartwich and Gutfleisch.
With regards to claims 23 and 24, Kralles does not explicitly teach wherein the counterweight comprises at least two masses spaced apart, wherein the at least two masses are spaced apart far enough to allow the x- ray source to pass between the at least two masses as the x-ray source moves along the linear source path. Gutfleisch is in the field of x-ray imaging and teaches wherein the x-ray imaging device may comprise either one or two spaced apart counterweights [0031] (Fig. 7) in order to optimize balance, wherein the two spaced apart counterweights are spaced far apart far enough to allow the x-ray source 29 to pass between the two spaced apart counterweights as they are moved linearly relative to the x-ray source (Fig. 7). Therefore, in view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Kralles with the claimed counterweight.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884